UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1857



BRITTANY NECOLE FULTON, by her parent and
natural guardian, Anita Joanne Fulton; GENEVA
FULTON; ANITA JOANNE FULTON,

                                          Plaintiffs - Appellants,

          versus

WESTVACO CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-94-975-18-2, CA-94-976-18-2, CA-94-977-18-2)


Argued:   May 9, 1996                      Decided:   June 14, 1996


Before HALL and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


ARGUED: Francis Patrick Hubbard, School of Law, UNIVERSITY OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellant.         G. Dana
Sinkler, WARREN & SINKLER, Charleston, South Carolina, for
Appellee. ON BRIEF: Richard S. Rosen, P. Brandt Shelbourne, ROSEN,
ROSEN & HAGOOD, P.A., Charleston, South Carolina, for Appellant.
Elizabeth T. Thomas, WARREN & SINKLER, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Brittany Necole Fulton, Geneva Fulton, and Anita Joanne Fulton

appeal the order granting summary judgment to Westvaco Corporation

in the Fultons' tort action for damages arising out of a motor

vehicle accident. The Fultons claimed that the driver of a logging

truck was allegedly at fault and that he was acting as an employee
of Westvaco at the time of the accident.   The district court held

that the driver of the truck was an independent contractor and,

therefore, Westvaco was not liable under the principle of respon-

deat superior.   Our review of the record, the district court's
memorandum opinion, and the arguments of counsel discloses that

this appeal is without merit.   Accordingly, we affirm on the rea-

soning of the district court.   Fulton v. Westvaco Corp., C/A No.
2:94-0975-18 (D.S.C. March 17, 1995) ('Order').




                                                          AFFIRMED




                                 3